Hart v County of Erie (2020 NY Slip Op 07778)





Hart v County of Erie


2020 NY Slip Op 07778


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


983 CA 19-02146

[*1]ROBIN HART, AS ADMINISTRATOR OF THE ESTATE OF EAIN CLAYTON BROOKS, DECEASED, PLAINTIFF-RESPONDENT,
vCOUNTY OF ERIE, DEFENDANT-APPELLANT, ET AL., DEFENDANT. (APPEAL NO. 1.) 


MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF COUNSEL), FOR DEFENDANT-APPELLANT.
CHIACCHIA & FLEMING, LLP, HAMBURG (DANIEL J. CHIACCHIA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered July 31, 2019. The order denied the motion of defendant County of Erie for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court